717 S.E.2d 654 (2011)
MUSSMAN
v.
The STATE.
No. A10A0607.
Court of Appeals of Georgia.
October 13, 2011.
Peters, Rubin & Sheffield, Douglas N. Peters, M. Paul Reynolds, Decatur, for appellant.
Daniel J. Porter, Dist. Atty., William C. Akins, Asst. Dist. Atty., for appellee.
BARNES, Presiding Judge.
In State v. Mussman, 289 Ga. 586, 713 S.E.2d 822 (2011), our Supreme Court reversed this court's decision in Mussman v. State, 304 Ga.App. 808, 697 S.E.2d 902 (2010), and held that the trial court did not err in denying the defendant's motion to suppress evidence or dismiss the indictment against him.
Accordingly, our judgment in this case is vacated, the judgment of the Supreme Court is made the judgment of this court, and this case is remanded for further proceedings consistent with this opinion.
Judgment affirmed.
BLACKWELL and DILLARD, JJ., concur.